Citation Nr: 9925549	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  97-32 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  What evaluation is warranted for the period from April 1, 
1996, for left shoulder biceps tendonitis.  

2.  What evaluation is warranted for the period from April 1, 
1996, for left knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from July 1971 to March 1996.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The undersigned chaired a video conference hearing in March 
1999 during which the veteran withdrew issues of entitlement 
to service connection for right carpal tunnel syndrome, and 
an increased (compensable) rating for bilateral hearing loss.  

During the hearing, however, the veteran asserted that he has 
headaches secondary to the service-connected left shoulder 
disability.  As this matter has yet to be considered by the 
RO it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Since April 1, 1996, the veteran's left shoulder biceps 
tendonitis has not been manifested by malunion or nonunion of 
the clavicle or by other objectively demonstrable functional 
impairment.

2.  Since April 1, 1996, the veteran's left knee 
patellofemoral syndrome has not been manifested by slight 
recurrent subluxation, a limitation of leg flexion to 45 
degrees, a limitation of extension to 10 degrees, or by other 
objectively demonstrable functional impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
left shoulder biceps tendonitis from April 1, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 
5201, 5203 (1998).  

2.  The schedular criteria for a compensable evaluation for 
left knee patellofemoral syndrome from April 1, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection by the RO in October 1997, and, as such, the 
claims for increased evaluations are well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  In a case as this the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  After reviewing the 
evidence, which consists primarily of findings on VA 
examinations because the veteran has not been seeking 
treatment and has been self-medicating, the Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained and 
that no further assistance is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

In evaluating the veteran's claims for compensable 
evaluations the Board considers the evidence of record as 
compared to the criteria in the VA Rating Schedule.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Factual Background Left Shoulder

The service medical records, which reflect that the veteran 
is right-handed, include multiple entries for June 1995 
reflecting that the veteran was continuing to complain of 
pain running down from his left shoulder to his fingertips 
since he fell in 1986.  There was no weakness or decrease in 
range of motion shown on examination.  Tenderness to 
palpation was noted at the insertion of the head of the 
biceps and humerus.  Normal strength of the rotator cuff was 
demonstrated.  There was no neurologic deficit.  Strength was 
full, and sensation was intact to light touch.  The 
impressions were biceps tendonitis, and rule out degenerative 
joint disease secondary to old trauma.  X-rays of the left 
shoulder were within normal limits.  The veteran was referred 
to the physical therapy service where it was noted that 
examination of his left arm, neck and shoulder was within 
normal limits.  Motor and sensory findings were also normal.  
The report of the retirement medical examination in December 
1995 reflects that there was full range of motion of the 
shoulders without crepitus and with 5/5 strength.  

On VA examination in July 1997, the veteran complained of 
recurrent pain in the left shoulder joint which seemed to 
occur almost exclusively with weather changes, resulting in 
pain in the left shoulder which radiated into the left neck 
muscles.  On examination, the veteran had a normal posture.  
The left shoulder joint appeared normal.  There was full 
range of motion without pain, but with some minimal crepitus 
palpable.  There was no tenderness to palpation of the joint.  
Good muscular development and strength in the left upper 
extremity and shoulder girdle muscles were demonstrated.  X-
rays of the left shoulder revealed no significant bone or 
joint injury or abnormality  An incidental bone island was 
seen in the head of the humerus.  The impression based on 
examination was intermittently symptomatic left shoulder with 
previous diagnosis of degenerative arthritis, see X-ray 
changes.  

With respect to the left knee the service medical records 
reflect that, when the veteran was seen in January 1994, he 
complained of pain in the left knee for three days.  He 
related that approximately one year earlier he fell and 
twisted the knee, and that he had constant pain like pins 
being stuck in the knee.  There was no edema, but the knee 
was tender to palpation at and above the patella.  The 
evaluation was positive for ligament laxity.  The impression 
was rule out torn ligaments.  On referral to the physical 
therapy service that day, it was noted that the veteran had 
had knee pain on and off for one year following knee trauma.  
The veteran's gait was normal and full range of motion of the 
knee was demonstrated.  The impression was patellofemoral 
joint syndrome.  A physical therapy report for March 1994 
reflects that the veteran correctly verbalized his exercises 
to improve left knee conditioning.  In December 1995, when 
the veteran was evaluated for recurrent left knee pain, he 
reported that it hurt from the mid-thigh to the mid-tibial 
region.  There was no swelling of the knee.  Full range of 
motion without effusion was shown.  There was no ligament 
instability.  Mild tenderness of the patella tendon and on 
palpation of the mid quadriceps was noted.  The impression 
was residuals of recurrent injury to the left lower 
extremity.  The report of the retirement medical examination 
in December 1995 reflects that the knees were stable with 
left knee mild suprapatellar tenderness to palpation.  

On examination by VA in July 1997, the veteran complained of 
recurrent pain in his left knee joint.  This was intermittent 
pain which could be associated with swelling.  The veteran 
related that activities such as cutting the grass caused pain 
and swelling in the knee.  Standing was limited to 
approximately 11/2 to 2 hours because of knee pain.  Sitting 
was asymptomatic.  He was able to walk approximately one 
block before developing pain in the knee joint.  He tried to 
avoid stairs which made the knee symptomatic, but reported 
being able to squat without his knee becoming symptomatic.  
He did not have a history of instability or locking of the 
knee.  

On examination, the veteran had a normal gait.  The left knee 
appeared normal with no swelling or hypertrophy.  There was 
full range of motion of the left knee joint, both actively 
and passively, without any expression of pain.  There was no 
tenderness to patellar compression, and crepitus was not 
palpable.  No instability or synovial thickening of the left 
knee was found.  Good muscular development and strength of 
the left leg were demonstrated.  Two views of the left knee 
revealed no radiographic evidence of significant bone or 
joint injury or abnormality.  The impression based on the 
orthopedic examination was intermittently symptomatic left 
knee compatible with patellofemoral syndrome; rule out x-ray 
changes.  

During the March 1999 hearing, the veteran testified that the 
disabilities at issue here involving his left shoulder and 
left knee have become worse since his compensation 
examination by VA in July 1997; but he had not received 
treatment.  Rather, he stated that he had been self 
medicating with over the counter products; and that pain was 
the primary symptom regarding both disabilities.  He further 
testified that he had knee pain on a daily basis; that he is 
the facility security officer and building manager for a 
defense contractor; and that there were two buildings under 
his supervision with both having stairs requiring that he be 
up and down the stairs all day long.  He testified that by 
the middle of the afternoon at work, his knee hurt so much 
that he had to take antiinflammatory medication.  The 
appellant stated further that he used to run 3 to 5 miles a 
day or every other day, but he was down to less than a mile 
and sometimes a half-mile; and that sometimes he ends up 
walking because his knee hurts so bad.  He testified that his 
knee swelled almost every day.  

Regarding his shoulder, the veteran testified that he 
experiences pain in the fall and the springtime, due to the 
changing weather conditions.  He stated that he also was not 
receiving treatment for his shoulder, but instead was using 
over-the-counter medications.  Pain reportedly limited his 
ability to lift his arm parallel with the ground or up and 
down.  

Analysis

Initially, the Board considered whether the claims should be 
remanded to afford the veteran a new examination under 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  That case does not 
apply here because, although the veteran claims an increase 
in disability, there is no objective evidence reflecting an 
increase in disability warranting a new examination.  In this 
regard, it is well to note that the United States Court of 
Appeals for the Federal Circuit held in Glover v. West, No. 
99-7015 (Fed.Cir. Aug. 2, 1999), that:

the veteran must come forth with at least 
some evidence that there has been a 
material change in his or her disability 
when that veteran seeks a rating 
increase.  A bald, unsubstantiated claim 
for an increase in disability is not 
evidence of a material change in that 
disability and is insufficient to trigger 
the agency's responsibility to request a 
reexamination. 

Slip op. at 10 (emphasis in the original). 

The veteran's left shoulder disorder is currently rated as 
noncompensably disabling.  In evaluating the claim for 
increase, the Board has taken into consideration the most 
recent medical findings in light of the entire history of the 
veteran's disability and the applicable provisions of the 
VA's Schedule for Rating Disabilities.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5203 (1998), malunion or nonunion 
without loose movement of the clavicle or scapula warrants a 
10 percent evaluation.  As X-rays were normal at the time of 
the initial injury and current X- rays show no evidence of 
fracture, there can be no malunion or nonunion of the joint.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a limitation 
of motion of the minor arm at shoulder level warrants a 20 
percent disability rating; limitation of motion of the minor 
arm midway between side and shoulder level warrants a 20 
percent disability rating.  As the competent evidence only 
shows a full range of motion without pain, it is clear that 
the veteran is not entitled to a compensable schedular 
evaluation pursuant to Diagnostic Code 5201.  

The fact that the left shoulder joint not only has appeared 
normal clinically and by X-ray, but also provides full range 
of motion without pain on objective evaluation shows that the 
preponderance of the evidence clearly is against the claim 
for a compensable disability rating at any time since the 
original claim was filed in March 1996.  Although the veteran 
contends that there has been an increase in disability, the 
objective evidence is against such a conclusion.  

Further, there is no basis for assigning a rating based on 
functional loss due to pain because none was shown on 
objective examination.  There is also no tenderness atrophy 
or incoordination demonstrated on examination.  Although an 
increased rating may be warranted where quantitatively there 
is additional motion lost due to pain on use or during 
exacerbation of the disability, the examination reports have 
noted no objective evidence of pain on motion.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board finds objective 
medical evidence of pain warranting a compensable evaluation 
lacking.  In the absence of objective indications of 
tenderness or pain, the Board finds that a compensable rating 
for the veteran's service-connected left shoulder disorder is 
not for application in this case.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5203.  

With respect to the appellant's left knee claim slight 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 a 10 percent 
evaluation is warranted if flexion of the leg is limited to 
45 degrees.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, 
limitation of leg extension to 10 degrees warrants a 10 
percent rating.  No limitation of motion or other functional 
impairment, including painful motion, is demonstrated here 
which might possibly warrant the assignment of a compensable 
rating.  

Here the veteran has a normal gait and his left knee is 
normal on observation without swelling or hypertrophy.  There 
is a full range of left knee motion both actively and 
passively without any expression of pain.  There is no 
tenderness to patellar compression, and crepitus is not 
palpable.  No instability or synovial thickening of the left 
knee is manifested.  Good muscular development and strength 
of the left leg were shown.  In addition, there is no X-ray 
evidence of abnormality of the left knee.  All these facts 
are against the assignment of a compensable disability 
rating.  

The Board has also considered, while evaluating this service-
connected disability involving the musculoskeletal system, 
whether adequate consideration has been given to whether the 
assigned rating addresses functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Section 4.40 provides that it is essential that any 
examination on which the ratings are based adequately portray 
any functional loss which may be due to pain.  In other words 
the impact of the pain must be considered in making a rating 
determination. See: Johnson v. Brown, 9 Vet. App. 7, 11 
(1996) and Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Here, the objective evidence is against a conclusion that 
pain is a factor promoting functional loss because of the 
negative findings on examinations by VA in July 1997.  

Specifically, the findings on objective examination coupled 
with the fact that the veteran is able to perform a full, 
painless squat, and do a great deal of climbing stairs in his 
job daily are all factors weighing heavily against assigning 
a compensable rating for left knee disability at any time 
since the veteran's original claim was filed in March 1996.  
The evidence reflects some worsening of the condition during 
that time because the veteran used to be able to run 3 to 5 
miles, and now can only run a mile or less.  In the judgment 
of the Board, however, the fact that there is no objective 
evidence of incoordination or disuse atrophy weighs against a 
compensable evaluation for either disorder due to pain.  
Therefore, the benefit sought on appeal must be denied. 

In evaluating these claims, all potentially applicable 
regulations raised through assertions and issues raised in 
the record have been considered, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Further, in reaching 
these decisions the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board takes this opportunity to invite the 
veteran to file a new claim at any future date that he can 
provide "evidence that there has been a material change in 
his ... disability."  Glover, No. 99-7015, slip op. at 10.


ORDER

Noncompensable ratings are warranted for the period from 
April 1, 1996, for left shoulder biceps tendonitis, and left 
patellofemoral syndrome.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

